Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the request under After Final Consideration Pilot Program (AFCP 2.0) filed on 03/03/2021.
Acknowledgment is made of applicant’s remarks filed on 03/03/2021, after the Final Office Action dated 01/08/2021. Claims 1 and 14 have been amended and claim 13 had been canceled.
Claims 1-12 and 14-21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s Attorney Yi Wilkinson (Telephone: 408-720-3484) on 03/15/2021.

Amendment of Claims 1, 14 (as filed on 03/03/2021):
In claim 1, lines 12-16 have been amended as follows:
-- scale value / 225, wherein, for each display unit of the plurality of display units, a corresponding gray scale value between 0 and 255 is determined according to a gray-scale such that: (a) to reduce a jagged display effect at the at least one corner area, a first arc that is unsmooth is added with a second arc to have a smooth display effect, and (b) to adjust the light transmittance of the display unit, a corresponding size ratio of a color block to a black matrix is adjusted based on the corresponding light transmittance, wherein the corresponding size ratio is set, such as to a ratio 0:1 for the display unit to be all filled with the black matrix, to a ratio 1:1 for half of an area of the display unit to be filled with the black matrix, or to a ratio of 1:0 for the display unit to be all filled with the color block; and --
In claim 14, lines 17-21 have been amended as follows:
-- scale value / 225, wherein, for each display unit of the plurality of display units, a corresponding gray scale value between 0 and 255 is determined according to a gray-scale distribution diagram, a corresponding light transmittance is determined based on the corresponding gray scale value, such that: (a) to reduce a jagged display effect at the at least one corner area, a first arc that is unsmooth is added with a second arc to have a smooth display effect, and (b) to adjust the light transmittance of the display unit, a corresponding size ratio of a color block to a black matrix is adjusted based on the corresponding light transmittance, wherein the corresponding size ratio is set, such as to a ratio 0:1 for the display unit to be all filled with the black matrix, to a ratio 1:1 for half of an area of the display unit to be filled with the black matrix, or to a ratio of 1:0 for the display unit to be all filled with the color block; and --


Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 14 is the inclusion of the limitation 
“…wherein, for each display unit of the plurality of display units, a corresponding gray scale value between 0 and 255 is determined according to a gray-scale distribution diagram, a corresponding light transmittance is determined based on the corresponding gray scale value, such that: (a) to reduce a jagged display effect at the at least one corner area, a first arc that is unsmooth is added with a second arc to have a smooth display effect, and (b) to adjust the light transmittance of the display unit, a corresponding size ratio of a color block to a black matrix is adjusted based on the corresponding light transmittance, wherein the corresponding size ratio is set, such as to a ratio 0:1 for the display unit to be all filled with the black matrix, to a ratio 1:1 for half of an area of the display unit to be filled with the black matrix, or to a ratio of 1:0 for the display unit to be all filled with the color block;”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 14. Claims 2-12 and 15-21 are also allowed due to their virtue of dependency.
Lin et al. CN 105911744, Nakamura et al. US 2018/0357979 and Zheng et al. US 2019/0088188 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871